DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of compound A1 in the reply filed on 2/22/2022 is acknowledged.  Claims 18-37 are pending.  Claims 21, 22, 25, 28, 29 and 37 are withdrawn as being directed to non-elected species.  Claims 18-20, 23, 24, 26, 27, 30-36 encompass the elected invention and are examined herein on the merits for patentability.  

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim lacks punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 23, 24, 26, 27, 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “such as” N-hydroxysuccinimide ester, etc.; “such as” acid anhydride, etc.; “such as” chloroacetamide, etc; “such as” polyclonal,; on page 8.  Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The only active step is analysis.  The omitted steps are: administration of the chelate, an imaging step, etc.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20, 23, 24, 26, 27, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fur et al. (WO 17/109217, whereby US 2019/0023705 is relied upon as equivalent) in view of Bui et al. (Inorg. Chem. 2016, 55, p. 7020−7025).
	Le Fur teaches ligands and/or complexes that are particularly useful in medical imaging and/or in therapy, especially in cancer treatment (paragraph 0001-0010).
	The invention is directed to compounds of Formula 1:

    PNG
    media_image1.png
    234
    358
    media_image1.png
    Greyscale
,
wherein 

    PNG
    media_image2.png
    516
    447
    media_image2.png
    Greyscale

Exemplary compounds include Pc1a2pa asym C12 P04245 of Formula (I) in Example 9-2:
 
    PNG
    media_image3.png
    143
    185
    media_image3.png
    Greyscale

and
ML4 (paragraph 0402)

    PNG
    media_image4.png
    149
    196
    media_image4.png
    Greyscale
.
The invention also relates to a complex of a compound of formula (I) or a salt thereof, as defined above, with a chemical element M, preferably a metal.  According to one embodiment, the chemical element M is a metal cation chosen from the group constituted by bismuth(III), lead(II), copper(II), copper(I), gallium(III), zirconium(IV), technetium(III), indium(III), rhenium(VI), astatine(III), yttrium(III), samarium(III), actinium(III), lutetium(III), terbium(III), holmium(III), gadolinium(III), europium(III) and yttrium (III), preferably gadolinium(III).  The invention also relates to a pharmaceutical composition comprising a compound of formula (I) as defined above or complex as defined above, and optionally one or more pharmaceutically acceptable excipients. (paragraph 100+). 
	Le Fur does not teach a compound having R1 equivalent to the instant claims represented by a chromophore of Formula (ii) wherein R21 is O-polyether.
Bui teaches an original cationic water-soluble cyclen-based Eu(III) complex [EuL1 ] + featuring a chromophore-functionalized antenna to increase the two-photon (2P) absorption properties was synthesized. The photophysical properties were thoroughly studied in various solvents and rationalized with the help of theoretical calculations. The complex exhibits an optimized 2P absorption cross section. Finally, 2P microscopy imaging experiments on living T24 human cancer cells highlighted the spontaneous internalization and the biological stability of this 2P bioprobe in vitro. 

    PNG
    media_image5.png
    570
    406
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the alkyl moiety pendant the alkyne group of Pc1a2pa asym taught by Le Fur with a phenyl-PEG moiety when the teaching of Le Fur is taken in view of Bui.  Each of Le Fur and Bui are directed to lanthanide binding macrocyclic complexes for imaging, including cancer imaging.  While Le Fur teaches that alkynyl groups possibly comprising one or more heteroatoms and/or one or more (C6-C10)arylenes in their chain and possibly being substituted with a (C6-C10)aryl, a PEG derivatized aryl moiety is not recited.  However, one would have been motivated to 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618